                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    TEXAS BRINE COMPANY, LLC                                 CIVIL ACTION

    VERSUS                                                      NO. 18-6610

    AMERICAN ARBITRATION                                   SECTION “R” (5)
    ASSOCIATION, INC, ET AL



                           ORDER AND REASONS

       Before the Court are plaintiff Texas Brine Company’s motion to

remand1 and motion to strike.2 For the following reasons, the Court denies

the motion to remand and finds that the motion to strike is moot.



I.     BACKGROUND

       This case arises out of an arbitration dispute. 3 Texas Brine Company

is the operator of brine production wells owned by Occidental Chemical

Corporation (Oxy) in Assumption Parish, Louisiana.4         In 2012, a large

sinkhole appeared near one of the brine wells that Texas Brine had operated

for several years.5 Texas Brine and Oxy incurred substantial costs as a result


1      R. Doc. 22.
2      R. Doc. 46.
3      R. Doc. 1 at 5 ¶ 11.
4      R. Doc. 1-1 at 3-4 ¶ 11.
5      Id. at 4 ¶ 15.
of the sinkhole, and they entered arbitration with defendant American

Arbitration Association (AAA) to determine how these costs should be

allocated. 6 Their arbitration panel consisted of defendants Anthony DiLeo

and Charles Minyard, as well as Denise Pilie, who is not a party to this suit.7

      On July 6, 2018, Texas Brine filed suit in state court. 8 In its petition

for damages, it alleged that DiLeo and Minyard labored under undisclosed

conflicts of interest while presiding over Texas Brine’s case. 9 Specifically, it

asserted that DiLeo was conflicted because he worked on another case in

which he was adverse to Texas Brine’s arbitration counsel, Sher Garner. 10

That other case spurred a legal malpractice suit, in which Minyard

represented DiLeo’s interests.11 Texas Brine asserts that Minyard and DiLeo

did not adequately disclose these conflicts, and that it would have objected

to their serving as arbitrators if it had been aware of the conflicts. 12 Texas

Brine also names the AAA as a defendant because it allegedly declined to

enforce its ethics policies when it reaffirmed DiLeo as Texas Brine’s




6     Id. at 5 ¶¶ 16-18.
7     Id. ¶ 18.
8     R. Doc. 1-1.
9     Id. at 30 ¶ 112.
10    Id. at 12 ¶¶ 44-46.
11    Id. at 18 ¶ 67.
12    Id. at 20-21 ¶ 75.
                                       2
arbitrator. 13 Texas Brine seeks reimbursement of its costs arising out of the

arbitration proceeding and subsequent state court litigation challenging the

panel’s decision.14

      On July 10, 2018, the AAA removed to federal court. 15 At the time of

removal, defendants DiLeo and Minyard, who are Louisiana citizens, had not

been served.16 On August 9, 2018, Texas Brine filed a motion to remand,

arguing that DiLeo and Minyard are properly joined as defendants and that

their presence in the action precludes removal under 28 U.S.C. § 1441(b). 17



II.   LEGAL STANDARD

      A defendant may generally remove a civil action filed in state court if

the federal court has original jurisdiction over the action. See 28 U.S.C. §

1441(a). The “removing party bears the burden of establishing the facts

necessary to show that federal jurisdiction exists.” See Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995). For diversity jurisdiction to exist,

the amount in controversy must exceed $75,000, and there must be

complete diversity of citizenship between plaintiffs and defendants. See 28


13    Id. at 22 ¶ 81.
14    Id. at 31 ¶¶ 117-18.
15    R. Doc. 1.
16    R. Doc. 1 at 3 ¶ 3.
17    R. Doc. 22.
                                       3
U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373

(1978). A case may not be removed, even if diversity of citizenship exists, “if

any of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).



III. DISCUSSION

      A.    Motion to Remand

      The parties agree that the AAA is a citizen of New York and Texas Brine

is a citizen of Texas and North Carolina. 18 The amount in controversy

requirement is satisfied and is not in dispute. 19 And DiLeo and Minyard are

undisputedly citizens of Louisiana.20 There is thus complete diversity among

the parties. See 28 U.S.C. § 1332(a). But because DiLeo and Minyard are

citizens of the forum state, the case is not removable under 28 U.S.C. §

1441(b)(2) if they are “properly joined and served,” a rule commonly referred

to as the forum defendant rule.21 DiLeo and Minyard had not yet been served




18    R. Doc. 1 at 2-3 ¶ 3; R. Doc. 38; R. Doc. 1-1 at 2 ¶¶ 1-2.
19    R. Doc. 1 at 3 ¶ 4.
20    R. Doc. 1-1 at 2 ¶¶ 3-4.
21    The petition for damages also names “ABC Insurance Company,” “DEF
Insurance Company,” and “GHI Insurance Company” as defendants in its
petition for damages. R. Doc. 1-1 at 2 ¶¶ 5-7. In determining whether a civil
action is removable, courts must not consider the citizenship of defendants
sued under fictitious names. 28 U.S.C. § 1441(b)(1). Accordingly, the Court
                                        4
when the AAA removed the case. 22 Texas Brine nevertheless argues that

removal was improper because the AAA purposefully removed the case as

quickly as possible in an attempt to unfairly circumvent the forum defendant

rule.23

      The Fifth Circuit has not directly ruled on whether unserved resident

defendants prevent removal under 28 U.S.C. § 1441(b)(2). 24 See Leech v. 3M

Co., 278 F. Supp. 3d 933, 942 (E.D. La. 2017); Groves v. Farthing, No. 15-

722, 2015 WL 3646724, at *3 (E.D. La. June 10, 2015). But the Third and

Sixth Circuits have held that defendants may remove despite unserved

resident defendants. See Encompass Ins. Co. v. Stone Mansion Restaurant,

Inc., 902 F.3d 147, 153 (3d Cir. 2018) (holding that reading § 1441(b)(2)

literally is the correct interpretation because it “(1) abides by the plain

meaning of the text; (2) it envisions a broader right of removal only in the

narrow circumstances where a defendant is aware of an action prior to




disregards the citizenship of the insurance companies in determining
whether this action is removable.
22    R. Doc. 1 at 3 ¶ 3.
23    R. Doc. 22-1 at 4-5.
24    Fifth Circuit law prevents defendants from removing if the unserved
defendant destroys complete diversity. See New York Life Ins. Co. v.
Deshotel, 142 F.3d 873, 883 (5th Cir. 1998). But the forum defendant rule is
treated differently because it is considered merely procedural rather than
jurisdictional. See 14C Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 3723 (4th ed. 2018).
                                      5
service of process with sufficient time to initiate removal; and (3) it protects

the statute’s goal without rending any of the language unnecessary”); McCall

v. Scott, 239 F.3d 808, 813 n. 2 (6th Cir. 2001) (“Where there is complete

diversity of citizenship . . . the inclusion of an unserved resident defendant

in the action does not defeat removal under 28 U.S.C. § 1441(b).”). No

exception for gamesmanship exists. See Encompass, 902 F.3d at 153-54

(“[T]his result may be peculiar in that it allows [a defendant] to use pre-

service machinations to remove a case that it otherwise could not; however,

the outcome is not so outlandish as to constitute an absurd or bizarre

result.”).

      In addition, courts in this district have uniformly held that resident

defendants who are unserved at the time of removal do not trigger the forum

defendant rule. See Leech, 278 F. Supp. 3d at 943 (“[C]ourts in the Eastern

District of Louisiana have roundly rejected [the] argument that under the

current text of the removal statute, the mere presence of a forum state

defendant in a lawsuit, whether served or unserved, bars removal by a non-

forum defendant.”); Groves, 2015 WL 3646724, at *4 (“So long as removal is

effected before service, the forum defendant rule will not preclude

removal.”); Stewart v. Auguillard Constr. Co., Inc., No. 09-6455, 2009 WL

5175217, at *4 (E.D. La. Dec. 18, 2009) (holding that removal was proper


                                       6
when complete diversity existed between parties and the resident defendant

had not yet been served). DiLeo and Minyard therefore did not render

removal improper because they had not been “properly joined and served” at

the time of removal.

      Texas Brine argues that the Court should remand the case because the

AAA’s initial notice of removal omitted any reference to its principal place of

business.25 As a corporation, the AAA is a citizen of its state of incorporation

and the state of its principal place of business. 28 U.S.C. § 1332(c)(1). In its

notice of removal, the AAA stated it “is a not-for-profit corporation organized

under the law of New York . . .”, but it did not allege any facts about its

principal place of business. 26 Texas Brine raised this issue before Magistrate

Judge Michael North, who allowed the AAA to file an amended notice of

removal. 27 The amended notice properly states the AAA’s principal place of

business.28 Fifth Circuit law allows defendants to amend a notice of removal

to remedy technical defects, such as omissions of party citizenship, even

outside of the 30-day window for the initial notice of removal. See Whitmire

v. Victus Ltd., 212 F.3d 885, 887-88 (5th Cir. 2000) (“[T]echnical defects or




25    R. Doc. 22-1 at 10.
26    R. Doc. 1 at 3 ¶ 3.
27    R. Doc. 37.
28    R. Doc. 38 at 1.
                                       7
failure to specifically allege the citizenship of a party can be cured even in the

appellate courts.”) (citing D. J. McDuffie Inc. v. Old Reliable Fire Ins. Co.,

608 F.2d 145, 146 (5th Cir. 1979); see also Labeaud v. Knight, No. 11-1834,

2011 WL 4625386, at *2 (E.D. La. Oct. 3, 2011) (holding that remand was

improper when defendant’s notice of removal inadequately described a

party’s citizenship, but an amended notice, although filed more than 30 days

after the initial suit, corrected the defect).

      The AAA also argued in its notice of removal that, even if the Court

found that unserved resident defendants prevented removal under 28 U.S.C.

§ 1441(b), DiLeo and Minyard cannot prevent removal because they are

improperly joined as defendants in this case. 29 The Court need not reach this

argument because the forum defendant rule does not apply to DiLeo and

Minyard.     In addition, the Court need not discuss the attorney’s fees

requested by Texas Brine 30 because removal was proper.

      B.    Motion to Strike

      Texas Brine has filed a motion to strike Exhibit 1 of the AAA’s

Memorandum in Opposition to Texas Brine’s Motion to Remand. 31 Exhibit

1 is an email from Texas Brine’s counsel to the AAA’s legal department that


29    R. Doc. 1 at 6-8.
30    R. Doc. 22-1 at 19.
31    R. Doc. 46.
                                         8
the AAA has cited to show that it was not monitoring state court dockets to

quickly file a notice of removal before DiLeo and Minyard could be served.32

The issue of monitoring dockets was only briefly mentioned in the parties’

briefs. The Court did not rely on Exhibit 1 in ruling on the motion to remand

because whether the AAA was monitoring state court dockets has no legal

significance. The motion to strike is therefore moot.



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES Texas Brine’s motion to

remand. It also DENIES Texas Brine’s motion to strike as moot.




        New Orleans, Louisiana, this _____
                                      11th day of October, 2018.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




32    R. Doc. 39-1.
                                     9
